DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 11/11/2020. Claims 1-14 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “3602”, “3607”, “3608”, “3609”, “3609b” in Figures 30A-B, “3706” in Figure 31, and “3804”, “3811”, “3814”, “3815”, “3816”, “3817” in Figures 32B-C are not referenced in the specification.   
The drawings are further objected to because paragraph [00187] recites “DB target 3502” referring to Figure 31 however no reference character is shown. It appears the specification should recite “3702”.
The drawings are further objected to because paragraph [00190] recites “The compressor setting 3810” and then recites “the regenerator fan speed 3810” which is the same reference character referencing two different parts. Further, reference character “3811” is not referenced in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3805” in Figure 32C has been used to designate “RH approach”, “Hot water temperature control” and “DB actual”. Further, “3705” in Figure 31 is used to reference “Actual DB Supply air” and “DB Error” while the specification describes in Paragraph [00187] “actual Temperature 3705” and “a DB error 3705”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Paragraph [00191] ends with “DP (3701), DB (705” and appears to be a typo.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “fluid flow rates” and it is unclear whether this is referring to the heat transfer fluid, the liquid desiccant or both fluids rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen et al. (US PG Pub. 2017/0184319) in view of Marchetti et al. (US PG Pub. 2017/0074538).
Regarding claim 1, Vandermeulen discloses a method of operating a liquid desiccant air-conditioning system to maintain target temperature and humidity level in a space, the liquid desiccant air conditioning system comprising: a conditioner (301, Figs. 3A, 8A) for treating a first air stream flowing therethrough and provided to the space as a supplied air stream, said conditioner using a heat transfer fluid (302) and a liquid desiccant (320) to treat the first air stream (319); a temperature sensor for measuring temperature and a humidity sensor for measuring humidity in the supplied air stream (air enthalpy sensors 801 before and after the conditioner and regenerator modules give a simultaneous measurement of air temperature and humidity, paragraph 64, Fig. 8A); a regenerator (312) connected to the conditioner such that the liquid desiccant can be circulated between the regenerator and the conditioner (Fig. 8A; paragraph 64), the regenerator causing the liquid desiccant to desorb water vapor to a second air stream 
Vandermeulen does not explicitly teach the steps of (b) comparing the temperature measured in (a) to a target temperature to determine a temperature error, and comparing the humidity level measured in (a) to a target humidity level to determine a humidity error; (c) comparing the humidity error and the temperature error on a common scale to determine the greater error; (d) using the greater error to drive the system controller to control operation of the system to reduce the greater error; wherein the system controller adaptively adjusts settings of the compressor when the temperature error is determined to be greater than the humidity error in (c), and wherein the system controller adaptively adjusts settings of the regenerator when the humidity 
Marchetti teaches a method of operating an air-conditioning system to maintain target temperature and humidity level in a space with the method steps of (a) measuring the temperature and humidity level in the supplied air stream (via 120a, 120b); (b) comparing the temperature measured in (a) to a target temperature to determine a temperature error (PID controller determines temperature error, paragraph 54), and comparing the humidity level measured in (a) to a target humidity level to determine a humidity error (PID controller determines humidity error, paragraph 54); (c) comparing the humidity error and the temperature error on a common scale to determine the greater error (paragraph 55); (d) using the greater error to drive the system controller to control operation of the system to reduce the greater error (paragraph 58); wherein the system controller adaptively adjusts settings of the compressor when the temperature error is determined to be greater than the humidity error in (c) (paragraph 58), and wherein the system controller adaptively adjusts settings of the humidifier when the humidity error is determined to be greater than the temperature error in (c) (paragraph 58); and (e) repeating (a) through (d) a plurality of times (via a PID control loop; paragraph 53) so that the temperature and humidity can be controlled with greater precision allowing the system to use less energy as well as reduce the maintenance costs (paragraph 41). Although Marchetti does not explicitly teach the controller adjusts settings of a regenerator when the humidity error is determined to be greater than the temperature error, Vandermeulen teaches the controller adaptively adjusts settings of the regenerator (regenerator bypass control) that allows for independent control of the 

Regarding claim 2, Vandermeulen as modified discloses the method of claim 1, and Marchetti further teaches wherein the temperature measured in (a) is a dry bulb temperature (paragraph 44) and the humidity level measured in (a) is a relative humidity level (paragraph 44), and wherein the target temperature is a dry bulb temperature (paragraph 44) and the humidity target is a dew point target (paragraph 56).
Regarding claim 4, Vandermeulen as modified discloses the method of claim 2, wherein the system controller controls the settings of the compressor (317) in the refrigerant system to control the cooling capacity of the system (compressor can be operated or idled; paragraphs 48-51), and the system controller controls the liquid desiccant (via 806) and heat transfer fluid (via 307) flow rates in the regenerator to control humidity of the supplied air stream (paragraph 6).
Regarding claim 7, Vandermeulen as modified discloses the method of claim 4, wherein the liquid desiccant air conditioning system further comprises an air-cooled coil (326, 328) associated with the second refrigerant-to-heat transfer fluid heat exchanger (310b), the method further comprises increasing the sensible heat ratio by increasing air flow rates through the air-cooled coil (fan associated with fan coil 326 would increase air flow rates through the air-cooled coil when activated and would increase the sensible heat ratio; paragraph 49).
Regarding claim 8, Vandermeulen as modified discloses the method of claim 4, wherein the liquid desiccant air conditioning system further comprises an air-cooled coil (327) associated with the first refrigerant-to-heat transfer fluid heat exchanger (310a), the method further comprises reducing the sensible heat ratio by increasing fluid flow .
Claims 3, 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen et al. (US PG Pub. 2017/0184319) in view of Marchetti et al. (US PG Pub. 2017/0074538), further in view of Shah (US Pat. 6,012,296).
Regarding claim 3, Vandermeulen as modified discloses the method of claim 2, wherein when the system operates as a dehumidifier (Abstract), but is silent regarding the system controller is operated to prevent the dew point of the supplied air stream based on measurements from being lower than the target dew point.
Shah teaches the concept of a climate control system controller that controls the dew point of the supplied air stream based on measurements from being lower than the target dew point by using an operation to reduce the error value between the measured and target dew point temperatures to shift the enclosures humidity closer to the set point value (column 3, line 56 to column 4, line 17 and column 5, lines 19-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vandermeulen to have the system controller be operated to prevent the dew point of the supplied air stream based on measurements from being lower than the target dew point in order to control the humidity of the enclosed space closer to the set point value.
Regarding claim 9, Vandermeulen as modified discloses the method of claim 1, and the humidity level measured in (a) is a relative humidity level but does not explicitly teach the temperature measured in (a) is a wet bulb temperature, and wherein the 
Shah teaches the concept of a climate control system controller that utilizes the temperature measured being a wet bulb temperature (column 5, lines 6-14), and wherein the target temperature is a wet bulb temperature and the humidity target is a dew point target (column 5, lines 21-33); and the step (c) is based on errors in wet bulb and relative humidity (column 3, lines 56-59) that allows the system to sense and reduce the measured error in order to shift the enclosure's humidity and temperature closer to their respective set point values. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vandermeulen to have the temperature measured in (a) is a wet bulb temperature, and wherein the target temperature is a wet bulb temperature and the humidity target is a dew point target; and the step (c) is based on errors in wet bulb and relative humidity taught by Shah in order to alternatively measure the wet-bulb or dew point temperature and reduce the error to shift the enclosure's humidity and temperature closer to their respective set point values.
Regarding claim 10, Vandermeulen as modified discloses the method of claim 9, wherein higher liquid desiccant and heat transfer fluid flow rates in the regenerator increase the sensible cooling rate of the supply air stream (paragraph 48) but does not explicitly teach wherein the wet bulb error controls the setting of the compressor in the refrigerant system to control the cooling capacity of the system, and the relative humidity error controls the liquid desiccant and heat transfer fluid flow rates in the 
Shah as discussed above teaches the concept of controlling an air conditioning system according to the errors of the dry-bulb, dew point or wet-bulb in an algorithm to operate the climate control system for modifying the temperature and air within an enclosure (column 3, lines 56-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vandermeulen to have the wet bulb error controls the setting of a compressor in the refrigerant system to control the cooling capacity of the system, and the relative humidity error controls the liquid desiccant and heat transfer fluid flow rates in the regenerator in order to control operation of the liquid desiccant air-conditioning system to maintain the target temperature and humidity level in a space closer to the desired set point values.
Regarding claim 13, Vandermeulen as modified discloses the method of claim 9, wherein the liquid desiccant air conditioning system further comprises an air-cooled coil (326, 328) associated with the second refrigerant-to-heat transfer fluid heat exchanger (310b), the method further comprises increasing the sensible heat ratio by increasing air flow rates through the air-cooled coil (fan associated with fan coil 326 would increase air flow rates through the air-cooled coil when activated and would increase the sensible heat ratio; paragraph 49).
Regarding claim 14, Vandermeulen as modified discloses the method of claim 9, wherein the liquid desiccant air conditioning system further comprises an air-cooled coil (327) associated with the first refrigerant-to-heat transfer fluid heat exchanger (310a), the method further comprises reducing the sensible heat ratio by increasing air .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen et al. (US PG Pub. 2017/0184319) in view of Marchetti et al. (US PG Pub. 2017/0074538), further in view of Vandermeulen (US PG Pub. 2016/0187011).
Regarding claims 5 and 6, Vandermeulen ‘319 as modified discloses the method of claim 4, but does not explicitly teach wherein the liquid desiccant air conditioning system further comprises a liquid desiccant dilution device, and the method further comprises controlling the sensible cooling rate of the supply air stream by diluting the liquid desiccant using the liquid desiccant dilution device; wherein the liquid desiccant dilution device is used to maintain minimum level of liquid desiccant in a liquid desiccant tank of the liquid desiccant air conditioning system to maintain a minimum relative humidity level in the supply air stream.
Vandermeulen ‘011 teaches a method of operating a liquid desiccant air-conditioning system wherein the liquid desiccant air conditioning system further comprises a liquid desiccant dilution device (942, Fig. 9A-D), and the method further comprises controlling the sensible cooling rate of the supply air stream (906) by diluting the liquid desiccant using the liquid desiccant dilution device (942); wherein the liquid desiccant dilution device is used to maintain minimum level of liquid desiccant in a liquid desiccant tank of the liquid desiccant air conditioning system to maintain a minimum relative humidity level in the supply air stream (paragraph 906) that allows water to be added to the concentrated desiccant to control the humidity and temperature of the .
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vandermeulen et al. (US PG Pub. 2017/0184319) in view of Marchetti et al. (US PG Pub. 2017/0074538) and Shah (US Pat. 6,012,296), further in view of Vandermeulen (US PG Pub. 2016/0187011).
Regarding claims 11 and 12
Vandermeulen ‘011 teaches a method of operating a liquid desiccant air-conditioning system wherein the liquid desiccant air conditioning system further comprises a liquid desiccant dilution device (942, Fig. 9A-D), and the method further comprises controlling the sensible cooling rate of the supply air stream (906) by diluting the liquid desiccant using the liquid desiccant dilution device (942); wherein the liquid desiccant dilution device is used to maintain minimum level of liquid desiccant in a liquid desiccant tank of the liquid desiccant air conditioning system to maintain a minimum relative humidity level in the supply air stream (paragraph 906) that allows water to be added to the concentrated desiccant to control the humidity and temperature of the supply air when the humidity is low and not enough moisture is available in the regeneration air stream (paragraph 68). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Vandermeulen ‘319 to have the liquid desiccant air conditioning system further comprises a liquid desiccant dilution device, and the method further comprises controlling the sensible cooling rate of the supply air stream by diluting the liquid desiccant using the liquid desiccant dilution device; wherein the liquid desiccant dilution device is used to maintain minimum level of liquid desiccant in a liquid desiccant tank of the liquid desiccant air conditioning system to maintain a minimum relative humidity level in the supply air stream taught by Vandermeulen ‘011 in order to control amount of moisture in the desiccant to achieve the desired temperature and humidity set points.
Response to Arguments
Applicant’s arguments, see Remarks page 9 with respect to the drawings has been fully considered and are persuasive. The drawings however remain objected to for reasons discussed above.
Applicant’s arguments, see Remarks page 9, with respect to the Abstract has been fully considered and are persuasive.  The objection of Abstract has been withdrawn. 
Applicant’s arguments, see Remarks page 9, with respect to the 112(f) interpretation has been fully considered and are persuasive. The claim terms no longer invoke 112(f).
Applicant’s arguments, see Remarks pages 10-11, with respect to the 112(b) rejections of claims 1-14 has been fully considered and are partially persuasive.  The 112(b) rejections of claims 1-7 and 9-14 have been withdrawn however claim 8 remains indefinite for reasons discussed above. 
Applicant’s arguments, see Remarks pages 11-13, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marchetti.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763